Order entered December 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01122-CV

                           IN THE INTEREST OF M.D., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 86664

                                            ORDER
       Before the Court is appellee’s December 9, 2019 motion for an extension of time to file

its brief on the merits. We GRANT the motion and extend the time to December 30, 2019.

Because this is an accelerated appeal involving the termination of appellant’s parental rights, we

caution appellee that further extension requests will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE